Citation Nr: 0433417	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  02-03 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for low back strain with 
degenerative joint disease.  

2.	Entitlement to a higher rating for left ankle tendonitis, 
initially evaluated as 20 percent disabling.  

3.	Entitlement to a higher (compensable) initial rating for 
sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to April 
1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2001 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of service connection for a low back disorder, with 
degenerative joint disease, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.	A left ankle disorder is currently manifested by pain on 
use and limitation of dorsiflexion to zero degrees, without 
ankylosis of the ankle joint.  

2.	Sinusitis is currently manifested by headaches and 
postnasal drip; a requirement for antibiotic treatment or 
three or more non-incapacitating episodes per year have not 
been demonstrated.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent for left 
ankle tendonitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004).  

2.	The criteria for a rating of not more than 10 percent for 
sinusitis have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97; Diagnostic Code 6510 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished letters in January 2001, October 2003, 
and December 2003 that provided notification of the 
information and medical evidence necessary to substantiate 
this claim, the information and evidence that VA would seek 
to provide, and the information and evidence the appellant 
was expected to provide.  In addition, the RO asked the 
appellant to submit information regarding any evidence that 
she believes pertains to the claim.  In January 2001 and 
August 2004, the veteran responded that she did not have any 
additional evidence to submit.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. 
Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran is seeking an increased evaluation for her 
service-connected left ankle disorder and sinusitis.  It is 
noted that, as she appealed the initial evaluations assigned 
for these disorders, the propriety of the original assignment 
is before the Board.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Regarding the veteran's left ankle disorder, service 
connection was established by rating decision dated in 
January 2001.  An examination was conducted by VA in August 
2000.  At that time, she gave a history of left ankle pain 
that had been diagnosed as left Achilles tendonitis and had 
required a soft cast and Cortisone injections while she was 
on active duty.  She stated that she had chronic pain in the 
left heel that was worst on standing and walking.  She also 
had complaints of a burning sensation while at rest.  This 
had limited her exertional activity and exercise tolerance.  
She rarely took Motrin for her ankle disorder.  She had been 
prescribed a heel insert by the Podiatry clinic.  The 
discomfort was described as constant with daily flare-ups.  
On examination of the left ankle, extension reached 90 
degrees from the anatomical position.  Dorsiflexion was 
limited to 4 degrees.  Eversion and inversion were preserved.  
There was no edema present.  Pulses were 2 plus and equal, 
bilaterally.  Observation of gait revealed a prolonged 
weight-bearing on the right leg, with the left leg having 
mostly contact with ball of the foot.  She was able to stand 
on the toes and heels of both feet.  The pertinent diagnosis 
was of foot pain, with pain in the heel that was likely 
exacerbated by obesity.  There were no bony abnormalities 
visible on X-ray examination, indicating that the veteran had 
sustained a soft tissue injury.  

VA outpatient treatment records show that the veteran has 
received intermittent treatment for her left ankle disorder 
over the past several years.  When last evaluated, in January 
2002, it was noted that she had limited range of motion of 
the left ankle, with dorsiflexion to zero degrees.  Plantar 
flexion was to 45 degrees.  Range of motion of the right 
ankle was normal, from 20 degrees dorsiflexion to 45 degrees 
plantar flexion.  It was recommended that the veteran 
continue to exercise as much as possible.  

It is initially noted that, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss) 
must be considered apart from and in addition to the 
appropriate Diagnostic Codes in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  The Board, in its review of the ratings 
that have been assigned for the veteran's left ankle 
disorder, has taken the veteran's complaints of pain into 
consideration, where appropriate.

Marked limitation of motion of the ankle warrants a 20 
percent rating.  38 C.F.R. § 4.71, Diagnostic Code 5271.  

Ankylosis of the ankle in plantar flexion of less than 30 
degrees warrants a 20 percent rating; in plantar flexion 
between 30 degrees and 40 degrees, or in dorsiflexion between 
0 degrees and 10 degrees warrant a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.  

The veteran's left ankle disorder is currently manifested by 
pain on use and limitation of dorsiflexion to zero degrees.  
She does not currently have any indication of ankylosis of 
the ankle joint that would warrant a rating of 30 percent 
disabling.  Under these circumstances, as the criteria for a 
rating in excess of the current 20 percent rating have not 
been shown, a higher evaluation is not warranted.  

The veteran is also claiming an increased evaluation for her 
service-connected sinusitis.  VA outpatient treatment records 
show that she was treated for complaints of sinusitis on 
several occasions, including in April 2000.  At that time, a 
CT scan study showed minimal mucosal thickening or fluid at 
the base of the left maxillary sinus and minimal 
opacification of a few right ethmoid sinuses posteriorly.  
Otherwise the sinuses were clear.  

An examination was conducted by VA in August 2000.  At that 
time, she stated that she had had allergies to rag weed and 
cats and had a deviated septum, with polyps surgically 
removed in 1993.  She has continued to have postnasal drip, 
with episodes of sinusitis approximately twice per year.  She 
used a Beclomethasone inhaler and Allegra, as needed.  She 
complained of sinus headaches two to three times per year, 
but they were not considered to be disabling.  On 
examination, she had no facial tenderness and both nares were 
clear without exudates.  There were no mucous lines present 
in the pharynx and there were no erythema or exudates.  The 
diagnosis was sinusitis.  

An examination was conducted by VA in September 2001.  At 
that time, she reported that she had initially had symptoms 
of sinusitis while in the military that was treated with 
over-the-counter medications and antibiotics.  After 
discharge from the military she had a septorhinoplasty 
performed.  She had a subsequent surgical procedure performed 
due to persistent nasal obstruction.  She reported that she 
continued to have interference with breathing through the 
nose, worse on the right than the left.  She had occasional 
purulent discharge, but no significant difficulty with 
dyspnea on exertion.  She reported pain and pressure with 
headaches over the sinuses bilaterally, which occurred almost 
daily forcing her to sleep with her head in an elevated 
position.  While she did report the daily problems, she was 
not incapacitated to the point that she could not work.  On 
examination, the nares showed changes consistent with a 
previous inferior turbinectomy, opening the nasal airway in 
both the right and left side.  The septum appeared to be 
straight.  There was no evidence of purulence or polyps in 
the nasal cavity.  There was some valvular collapse, on the 
left greater than the right.  There was no palpable 
tenderness or erythema over the sinuses.  The assessment was 
nasal valvular collapse and allergic rhinitis.  It was 
commented that the veteran did have symptoms consistent with 
sinusitis, but that CT scan study showed no evidence of 
chronic sinusitis.  The symptoms could be explained by 
allergic rhinitis was well.  She was currently treated with 
Flonase, which was appropriate.  

VA outpatient treatment records, dated through June 2002 have 
been reviewed.  These records do not show that the veteran 
has required antibiotic therapy.  

For chronic pansinusitis, detected by X-ray only, a 
noncompensable evaluation is warranted; with one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, a 10 percent rating is warranted; with 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or, more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting, a 30 percent rating is 
warranted.  38 C.F.R. §4.97; Code 6510.  

The veteran has complaints of headaches and some postnasal 
drip as a result of her sinusitis.  While she does not have 
manifestations of purulent discharge or crusting, her 
complaints of almost daily headaches are considered to be 
sufficient for a compensable evaluation for a compensable 
evaluation.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Under these 
circumstances a 10 percent rating is warranted.  

	(CONTINUED ON NEXT PAGE)






ORDER

An increased rating for left ankle tendonitis is denied.  

A 10 percent rating for sinusitis is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.  


REMAND

Review of the record shows that the veteran has been examined 
by VA to ascertain whether or not there is a relationship 
between the complaints of low back pain that she had during 
service and her current low back abnormality.  The examiner, 
in October 2001, rendered an opinion that it was not likely 
that a relationship existed.  More recently; however, a VA 
outpatient treatment report, dated in January 2002, indicated 
that there was a possibility that the veteran's low back 
complaints could be associated with her gait abnormality, 
presumably from her service-connected left ankle disorder.  
This raises the possibility of secondary service connection 
that must be explored prior to appellate review.  

Under these circumstances, the issue is remanded for the 
following:

1.  The RO should arrange for an 
appropriate VA examination to ascertain 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that low back strain with 
degenerative joint disease of the lumbar 
spine is proximately due to, or has been 
increased by, the veteran's service-
connected left ankle disorder.  All 
indicated studies should be performed.  
The claims folder should be made 
available for review in connection with 
this examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, she 
should be provided with a supplemental 
statement of the case (SSOC) that addresses 
all relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered.  The veteran should be given an 
opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



